Case 6:20-cv-00783-MJJ-PJH Document 28 Filed 09/29/20 Page 1 of 2 PageID #: 196




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 MARQUEETA DANIELS                              CIVIL ACTION NO. 6:20-cv-00783

 VERSUS                                         JUDGE JUNEAU

 HUSSEIN RIYADH SADEQ, ET AL.                   MAGISTRATE JUDGE HANNA

                                    JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation. After an independent review of the record, and

 noting the absence of any objections, this Court concludes that the Magistrate

 Judge’s report and recommendation is correct and adopts the findings and

 conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that this lawsuit was not

 filed in a court of proper venue; that the court lacks personal jurisdiction over two

 of the defendants, namely, Hussein Riyadh Sadeq and Great Lakes Logistics and

 Transportation, LLC; that the defendants’ motion to dismiss the plaintiff’s claim

 against Amerisure Mutual Insurance Company for insufficient service (Rec. Doc.

 10) is DENIED; that the plaintiff is afforded thirty days after the date of this

 judgment in which to serve or request a waiver of service from Amerisure Mutual

 Insurance Company; that the defendants’ motion to dismiss the plaintiff’s claims

 against Hussein Riyadh Sadeq and Great Lakes Logistics and Transportation, LLC
Case 6:20-cv-00783-MJJ-PJH Document 28 Filed 09/29/20 Page 2 of 2 PageID #: 197




 for lack of personal jurisdiction (Rec. Doc. 10) is DENIED; the defendants’ motion

 to transfer venue (Rec. Doc. 10) is GRANTED; and this lawsuit is transferred to the

 Eastern District of Michigan for further proceedings, consistent with the report and

 recommendation.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 29th day of

September, 2020.



                                              ______________________________
                                              MICHAEL J. JUNEAU
                                              UNITED STATES DISTRICT JUDGE




                                          2
